NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         MAR 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD CHARLES LUSSY,                          No. 18-35937

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00079-BMM-JCL

 v.
                                                MEMORANDUM*
HENRY PAUMIE LUSSY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                             Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Richard Charles Lussy appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising out of the

administration of the assets of Lussy’s mother’s estate. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal under Federal Rule of Civil



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure 12(b)(6). Eclectic Props. E., LLC v. Marcus & Millichap Co., 751 F.3d

990, 995 (9th Cir. 2014). We affirm.

        The district court properly dismissed Lussy’s Racketeering Influenced and

Corrupt Organizations Act (“RICO”) claim because Lussy failed to allege facts

sufficient to demonstrate any element of a RICO claim. See id. at 997 (setting

forth elements of a RICO claim).

        The district court properly dismissed Lussy’s state law fraud claim because

Lussy failed to allege fraud with particularity as required under Federal Rule of

Civil Procedure 9(b). See Kearns v. Ford Motor Co., 567 F.3d 1120, 1124-25 (9th

Cir. 2009) (discussing heightened pleading standard under Rule 9(b), which

applies to state law claims alleging fraudulent conduct); see also In re Estate of

Kindsfather, 108 P.3d 487, 490 (Mont. 2005) (elements of fraud under Montana

law).

        The district court properly dismissed Lussy’s claim based on the “Missing

13th Amendment.” See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are liberally construed, a plaintiff must allege facts

sufficient to state a plausible claim).

        The district court did not abuse its discretion in denying Lussy leave to

amend because amendment would have been futile. See Chappel v. Lab. Corp. of

Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard of review and


                                           2                                    18-35937
explaining that a district court “acts within its discretion to deny leave to amend

when amendment would be futile”).

        The district court did not abuse its discretion in denying Lussy’s motion for

default judgment against defendant Green because Lussy failed to demonstrate the

possibility of prejudice and failed to plead sufficient facts to state a claim against

Green. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (setting forth

standard of review and factors courts consider in determining whether to enter a

default judgment).

        We reject as meritless Lussy’s criticisms of the magistrate judge, the district

court judge, and the courtroom deputy.

        We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

        Lussy’s motion to expedite the appeal (Docket Entry No. 15) is denied as

moot.

        Lussy’s motion for sanctions (Docket Entry No. 16) is denied.

        AFFIRMED.




                                            3                                    18-35937